
	

114 SRES 24 ATS: Recognizing the 150th anniversary of Bowie State University.
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 24
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2015
			Mr. Cardin (for himself and Ms. Mikulski) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 150th anniversary of Bowie State University.
	
	
		Whereas on January 9, 2015, Bowie State University, located in Bowie, Maryland, will celebrate the
			 founding of the university on January 9, 1865;Whereas Bowie State University is the oldest historically black institution of higher education in
			 the State of Maryland, and 1 of the 10 oldest in the United States;Whereas in 1864 the Baltimore Association began fundraising to open and support schools for
			 African-Americans, and established 7 schools, the second of which, known
			 as the Normal School (referred to in this preamble as the School), was the forerunner of Bowie State University;Whereas the School began by educating approximately 370 students in the African Baptist Church in
			 the Crane’s Building on the northeast corner of Calvert and Saratoga
			 Streets in Baltimore, Maryland;Whereas in 1867 the School purchased the Friends’ Meeting House at the corner of Courtland and
			 Saratoga Streets in Baltimore, Maryland, to use for the School;Whereas during the earliest years  of the School, the school received financial support from the
			 City Council of Baltimore, the Freedmen’s Bureau, several northern relief
			 societies, and  the estate of Nelson Wells;Whereas in 1893 the name of the School was changed to the Baltimore Colored Normal School;Whereas in 1908 the General Assembly of Maryland approved legislation that allowed the trustees of
			 the School to donate assets of the trustees to the State of Maryland in
			 return for a $5,000 annual appropriation to maintain a permanent normal
			 school for the training of black teachers;Whereas in 1908 the General Assembly of Maryland changed the name of the School to Baltimore Normal School No. 3;Whereas in 1910 the State of Maryland purchased 187 acres of land formerly known as Jericho Farms to relocate the School;Whereas in September 1911 the new location of the School opened with 50 students enrolled;Whereas in 1935 the School began operating as a 4-year program for training elementary school
			 teachers and was renamed the Maryland Teachers College at Bowie;Whereas in 1954, when the National Council for Accreditation of Teacher Education was formed, the
			 education program of the School was among the first to receive national
			 accreditation and that distinction has been continuously reaffirmed;Whereas in 1963 the School began a liberal arts and teacher training program for secondary
			 education and the institution was renamed Bowie State College;Whereas in 1988 the School, which offered several master’s degree programs, joined the University
			 System of Maryland and was finally renamed Bowie State University;Whereas in 1995 Bowie State University became 1 of only 6 Model Institutions for Excellence in
			 science, engineering, and mathematics in the United States with support
			 from the National Aeronautics and Space Administration;Whereas as of January 2015, Bowie State University serves approximately 5,600 students annually
			 with challenging and rewarding academic programs and individual support to
			 prepare attendees with the skills needed to compete and succeed in a
			 changing world;Whereas Bowie State University was listed as 1 of America’s Top Colleges by Forbes magazine from 2011 to 2013, and ranked among the top 25 historically black colleges and
			 universities by U.S. News & World Report;Whereas Bowie State University has been recognized as a leader in training African-American
			 professionals in the science, technology, engineering, and mathematics (STEM) fields;Whereas Bowie State University was named a National Center for Academic Excellence in Information
			 Assurance Education by the National Security Agency and the Department of
			 Homeland Security; andWhereas Bowie State University continues to be committed to enhancing academic opportunities for
			 students at the university, many of whom may be the first in their
			 families attending college, and producing graduates who better strengthen
			 the entire State of Maryland and the modern technology-driven economy of
			 the United States: 
Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates Bowie State University on the 150th anniversary of the founding of the university;(2)recognizes the achievements of all the administrators, professors, students, and various staff who
			 have contributed to the success of Bowie State University; and(3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution
			 to—(A)the president of Bowie State University; and(B)the provost and vice president for academic affairs.
				
